 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ANTHONY JOHNSON,                                   Case No.: 3:19-cv-01185-H-BLM
12                                     Plaintiff,
                                                        ORDER:
13   v.
14   MANUEL ALTAMIRANO, an                              (1) DISMISSING CLAIMS FOR
     individual; RICHARD TURNER, an                     BREACH OF FIDUCIARY DUTY
15
     individual; DAVID KINNEY, an                       AND CONVERSION AS BARRED
16   individual; DAVID HUFFMAN, an                      BY RES JUDICATA;
17   individual; PAUL TYRELL, an
     individual; SEAN SULLIVAN, an                      (2) LIFTING THE STAY; AND
18   individual; STORIX, INC., a California
     corporation; and DOES 1-5, inclusive,              (3) ORDER FOLLOWING
19
                                                        SUPPLEMENTAL BRIEFING
20                                  Defendants.
21
           On January 30, 2020, the Court granted a stay of the remaining claims in the present
22
     action pending the appeal in Storix, Inc. v. Johnson, Case No. D075308. (Doc. No. 88 at
23
     22.) On December 31, 2020, the California Court of Appeal issued its opinion in the
24
     consolidated appeals: Storix, Inc. v. Johnson, Case No. D075308 and Johnson v. Huffman,
25
     Case No. D077096. (Doc. No. 104.) On April 22, 2021, the California Court of Appeal
26
     issued its remittitur. See Storix, Inc. v. Johnson, No. D075308 (Cal. App., filed Dec. 10,
27
     2018) (docket).
28

                                                    1
                                                                              3:19-cv-01185-H-BLM
 1         On April 26, 2021, the Court issued a briefing schedule, requesting further briefing
 2   from the parties on the effect, if any, of the California Court of Appeal’s December 31,
 3   2020 opinion and April 22, 2021 remittitur on the Court’s stay of this action and the Court’s
 4   December 2, 2019 order. (Doc. No. 107.) On May 10, 2021, Defendants Manuel
 5   Altamirano, Richard Turner, David Kinney, and David Huffman filed their supplemental
 6   brief. (Doc. No. 108.) On May 22, 2021, Plaintiff Anthony Johnson filed his responsive
 7   brief. (Doc. No. 109.) On May 27, 2021, Defendants Altamirano, Turner, Kinney, and
 8   Huffman filed a reply brief. (Doc. No. 111.) On May 28, 2021, Plaintiff filed a sur-reply
 9   brief. (Doc. No. 112.) After reviewing the parties’ briefing and for the reasons set forth
10   below, the Court lifts the stay of the remaining claims in the action. In addition, the Court
11   reconsiders its December 2, 2019 order, and the Court dismisses Plaintiff’s claims for
12   breach of fiduciary duty and conversion with prejudice.
13                                           Background
14         This case arises out of a series of cases involving Plaintiff Anthony Johnson and
15   Storix, Inc. As such, the Court details the full procedural history of the litigation below.
16   I.    The Prior Federal Action
17         On August 8, 2014, Anthony Johnson – the Plaintiff in this action – filed a complaint
18   in federal court, Case No. 14-cv-1873-H-BLM, against Storix, Inc. – one of the defendants
19   in this action – alleging claims for: (1) federal copyright infringement under the Copyright
20   Act of 1976, 17 U.S.C. § 101, et seq.; (2) contributory copyright infringement; and (3)
21   vicarious copyright infringement. (Doc. No. 34-2, RJN Ex. 1.) On September 19, 2014,
22   Storix filed an answer to Johnson’s complaint and counterclaims for: (1) a declaratory
23   judgment of non-infringement; and a declaratory judgment that it is the owner of the
24   copyrights at issue. (Id. Ex. 2.)
25         The action was tried before a jury beginning on December 8, 2015. (Doc. No. 34-2,
26   RJN Ex. 3 at 1.) On December 15, 2015, the jury returned a verdict that was in favor of
27   Storix on all causes of action. (Id. at 2.) Specifically, in the verdict, the jury found that
28   “Storix, Inc. proved by a preponderance of the evidence that Anthony Johnson’s copyright

                                                   2
                                                                                 3:19-cv-01185-H-BLM
 1   infringement claim against Storix, Inc. is barred because Anthony Johnson transferred
 2   ownership of all pre-incorporation copyrights, including SBAdmin Version 1.3, in writing
 3   from himself to Storix, Inc.” (Id.) On November 16, 2016, the Court entered an amended
 4   judgment incorporating the jury’s verdict “in favor of Defendant and Counter-Claimant
 5   Storix, and against Plaintiff Anthony Johnson.” (Id. at 3.)
 6          Johnson appealed the Court’s judgment to the United States Court of Appeals for
 7   the Ninth Circuit. On December 19, 2017, the Ninth Circuit affirmed in part, reversed in
 8   part, and remanded for further proceedings. Johnson v. Storix, Inc., 716 F. App’x 628, 632
 9   (9th Cir. 2017), cert. denied, 139 S. Ct. 76 (2018). In the decision, the Ninth Circuit
10   affirmed the jury’s verdict on liability, as well as the Court’s decision to award Storix
11   attorneys’ fees. Id. at 631. However, the Ninth Circuit held that the fees awarded were
12   “unreasonable,” and remanded with instructions for the Court “to reconsider the amount.”
13   Id. at 632. On April 2, 2018, the Ninth Circuit issued its mandate. 1 (Doc. No. 283.)
14          On August 7, 2018, after issuing an order awarding attorneys’ fees on remand, the
15   Court entered a second amended judgment in the action. (Doc. No. 34-2, RJN Ex. 6.) On
16   February 5, 2020, the Ninth Circuit affirmed the Court’s second amended judgment. (Doc.
17   No. 320.) On May 18, 2020, the Court held an appeal mandate hearing and spread the
18   Ninth Circuit’s mandate. (Doc. No. 320.) On June 29, 2020, the Supreme Court denied
19   Johnson’s petition for writ of certiorari. Johnson v. Storix, No. 19-1244 (U.S. Jun. 29,
20   2020).
21   II.    The State Court Actions
22          On August 20, 2015, Storix filed a complaint in state court, Case No. 37-2015-
23   28262-CU-BT-CTL, against Anthony Johnson and Janstor Technology, alleging claims
24   for: (1) breach of fiduciary duty against Johnson; and (2) aiding and abetting breach of
25   fiduciary duty against Janstor. (Doc. No. 34-2, RJN Ex. 8.) On October 13, 2015, Anthony
26
27
     1
28          Johnson subsequently filed a petition for writ of certiorari with the United States Supreme Court,
     which the Supreme Court denied on October 1, 2018. Johnson v. Storix, 139 S. Ct. 76 (2018).

                                                        3
                                                                                          3:19-cv-01185-H-BLM
 1   Johnson along with Robin Sassi filed a derivative complaint on behalf of Storix in state
 2   court, Case No. 37-2015-34545-CU-BT-CTL, against David Huffman, Richard Turner,
 3   Manuel Altamirano, David Kinney, and David Smiljkovich, alleging claims for: (1) breach
 4   of fiduciary duty; (2) abuse of control; (3) corporate waste; and (4) an accounting. (Doc.
 5   No. 34-3, RJN Ex. 14.) The two actions were subsequently consolidated by the state court.
 6          On March 14, 2016, Storix filed a first amended complaint in Case No. 37-2015-
 7   28262, alleging the same two causes of action as in the original complaint. (Doc. No. 34-
 8   2, RJN Ex. 9.) On April 13, 2016, Johnson filed a cross-complaint in Case No. 37-2015-
 9   28262 against David Huffman, Richard Turner, Manuel Altamirano, David Kinney, and
10   David Smiljkovich, alleging claims for: (1) breach of fiduciary duty; (2) civil conspiracy;
11   and (3) fraud. (Id. Ex. 13.) On June 2, 2016, Johnson and Sassi filed a first amended
12   complaint in the derivative action, alleging the same four causes of action as in the original
13   derivative complaint. (Doc. No. 34-3, RJN Ex. 15.) On September 6, 2016, Storix filed a
14   second amended complaint in Case No. 37-2015-28262, alleging the same two causes of
15   action for: (1) breach of fiduciary duty against Johnson; and (2) aiding and abetting breach
16   of fiduciary duty against Janstor. (Doc. No. 34-2, RJN Ex. 11.)
17          Following a jury trial, on February 20, 2018, a jury returned a verdict in Case No.
18   37-2015-28262 in favor of Storix and against Johnson on Storix’s claim for breach of
19   fiduciary duty and against Johnson on all of his cross-claims. (Doc. No. 34-4, RJN Ex.
20   17.) Specifically, in the verdict, the jury found that “Anthony Johnson breach[ed] his duty
21   of loyalty by knowingly acting against Storix, Inc.’s interests while serving on the Board
22   of Directors of Storix, Inc.” (Id. at 1.) The jury award Storix $3,739.14 “as a result of
23   Anthony Johnson’s acts or conduct in breach of a fiduciary duty or duties owed to Storix,
24   Inc.” (Id. at 2.)
25          On May 16, 2018, after a bench trial, the state court issued a decision and order on
26   the claims in the derivative action, finding in favor of the defendants and against the
27   plaintiff on all four causes of action. (Doc. No. 34-4, RJN Ex. 20.) On September 12,
28   2018, the state court entered a consolidated judgment in the two actions as follows: (1)

                                                   4
                                                                                 3:19-cv-01185-H-BLM
 1   “[i]n favor of plaintiff Storix, Inc. and against Defendant Anthony Johnson on Storix Inc’s
 2   complaint for breach of fiduciary duty;” (2) “Cross-Complainant Anthony Johnson shall
 3   take nothing from Cross-Defendants David Huffman, Richard Turner, Manuel Altamirano,
 4   David Kinney, and David Smiljkovich, or any of them, on the Cross-Complaint filed in
 5   Case No. 37-2015-00028262-CU-BT-CTL;” (3) “Plaintiffs Anthony Johnson and Robin
 6   Sassi shall take nothing from Defendants David Huffman, Richard Turner, Manuel
 7   Altamirano, David Kinney, and David Smiljkovich, or any of them on the First Amended
 8   Derivative Complaint filed in Case No. 37-2015-00034545-CUBT-CTL.” (Id. Ex. 22.)
 9         On December 10, 2018, Plaintiff appealed the September 12, 2018 consolidated
10   judgment to the California Court of Appeal. (Doc. No. 63-1, Exs. C, D.) See Storix, Inc.
11   v. Johnson, No. D075308 (Cal. App., filed Dec. 10, 2018) (docket). 2 While that appeal
12   was pending, Johnson filed a complaint against Defendants Huffman, Altamirano, Turner,
13   and Kinney alleging claims for malicious prosecution, breach of fiduciary duty,
14   conversion, economic interference, fraud/constructive fraud, and civil conspiracy. (Doc.
15   No. 104 at 3, 41–42.) Defendants Huffman, Altamirano, Turner, and Kinney responded to
16   the complaint by filing an anti-SLAPP motion challenging the claims. (Id.) Johnson
17   responded by voluntarily dismissing the action without prejudice. (Id.) The defendants in
18   that action then filed a costs memorandum and a motion for attorney fees seeking fees
19   permitted by the anti-SLAPP statute. (Id.) The state court judge awarded the defendants
20   $2,364.45 in costs and $12,237.50 in attorney fees. (Id.) On December 18, 2019, Johnson
21   also appealed this order to the California Court of Appeal. See Johnson v. Huffman, Case
22   No. D077096 (Cal. App., filed Jan. 15, 2020) (docket).
23         On November 20, 2019, the appeal in Case No. No. D075308 was fully briefed by
24   the parties. See Storix, Inc. v. Johnson, No. D075308 (Cal. App., filed Dec. 10, 2018)
25
26
     2
              Docket available at
27   https://appellatecases.courtinfo.ca.gov/search/case/briefing.cfm?dist=41&doc_id=2277885&doc_no=D0
28   75308&request_token=NiIwLSEmXkw3WyApSCNdVENIQEA6UkxbJCNOSzpRMCAgCg%3D%3D
     (last visited Jun. 2, 2021).

                                                     5
                                                                                    3:19-cv-01185-H-BLM
 1   (docket). On July 7, 2020, Johnson filed a motion to consolidate the appeal in Case No.
 2   D075308 with the appeal in Case No. D077096. See id. On July 30, 2020, the California
 3   Court of Appeal issued a letter to the parties requesting supplemental briefing on the
 4   timeliness of Johnson’s appeal in D077096. See id. On September 11, 2020, the California
 5   Court of Appeal granted Johnson’s motion to consolidate the two appeals. See id.
 6          On December 31, 2020, the California Court of Appeal issued its opinion in the
 7   consolidated appeals: Storix, Inc. v. Johnson, Case No. D075308 and Johnson v. Huffman,
 8   Case No. D077096. (Doc. No. 104.) In the opinion, the California Court of Appeal
 9   affirmed all challenged judgments and orders. (Id. at 3, 47.) Specifically, the Court of
10   Appeal affirmed the judgment in Case No. 37-2015-00034545-CUBT-CTL. (Id. at 47.) In
11   addition, the Court of Appeal affirmed the order in Case No. 37-2019-00002457-CU-BT-
12   CTL and remanded that case “to the trial court with directions to conduct further
13   proceedings as are appropriate with respect to an award of attorney fees incurred in this
14   aspect of the appeal only.” (Id.)
15          On January 27, 2021, the California Court of Appeal issued modifications to the
16   December 31, 2020 opinion. See Storix, Inc. v. Johnson, No. D075308 (Cal. App., filed
17   Dec. 10, 2018) (docket). The January 27, 2021 order expressly noted that there was “no
18   change in judgment.” Id.
19          On February 18, 2021, Johnson filed a petition for review with the California
20   Supreme Court. Id. On April 22, 2021, the California Supreme Court denied Johnson’s
21   petition for review. Id. On April 22, 2021, the California Court of Appeal issue its
22   remittitur. Id.
23   III.   The Present Action
24          On June 24, 2019, Plaintiff Anthony Johnson, proceeding pro se, filed a complaint
25   against Defendants Manuel Altamirano, Richard Turner, David Kinney, David Huffman,
26   Paul Tyrell, Sean Sullivan, and Storix, Inc., alleging causes of action for: (1) malicious
27   prosecution; (2) breach of fiduciary duty; (3) conversion; (4) economic interference; (5)
28   breach of contract; (6) rescission; and (7) indemnification. (Doc. No. 1, Compl.) On

                                                 6
                                                                              3:19-cv-01185-H-BLM
 1   September 30, 2019, the Court denied Plaintiff’s motion for recusal under 28 U.S.C. §§
 2   144 and 455(a). (Doc. No. 51.) On October 2, 2019, Plaintiff filed a petition for writ of
 3   mandamus with the United States Court of Appeals for the Ninth Circuit, challenging the
 4   Court’s denial of his motion for recusal. (Doc. No. 60.) On November 22, 2019, the Ninth
 5   Circuit denied Plaintiff’s petition for writ of mandamus and closed the case. In re Johnson,
 6   No. 19-72507, Docket No. 3 (9th Cir. Nov. 22, 2019). (Doc. No. 71.)
 7         On December 2, 2019, the Court issued an order: (1) granting in part and denying in
 8   part Defendants Altamirano, Huffman, Kinney, and Turner’s Rule 12(b)(6) motion to
 9   dismiss; (2) granting Defendants Storix, Tyrell, and Sullivan’s Rule 12(b)(6) motions to
10   dismiss with prejudice; (3) granting in part and denying in part Defendants Altamirano,
11   Huffman, Kinney, and Turner’s anti-SLAPP motion to strike; (4) granting Defendants
12   Tyrell and Sullivan’s anti-SLAPP motion to strike; and (5) denying Defendants
13   Altamirano, Huffman, Kinney, and Turner’s motion for a statutory undertaking. (Doc. No.
14   73.) In the December 2, 2019 order, the Court dismissed with prejudice Plaintiff’s claims
15   for malicious prosecution, economic interference, breach of contract, rescission, and
16   indemnification.   (Id. at 40.)   The Court declined to dismiss Plaintiff’s claims for
17   conversion and breach of fiduciary duty. (Id.) With respect to those two claims, the Court
18   rejected Defendants’ assertion of res judicata on the grounds that the consolidated state
19   court judgment at issue was not yet final because Plaintiff’s appeal of the judgment
20   remained pending before the California Court of Appeal. (See id. at 29, 32 (citing Sosa v.
21   DIRECTV, Inc., 437 F.3d 923, 928 (9th Cir. 2006) (“‘Under California law, . . . a judgment
22   is not final for purposes of res judicata during the pendency of and until the resolution of
23   an appeal.’”)).) In addition, on December 2, 2019, the Court denied Plaintiff’s motion to
24   stay the proceedings. (Doc. No. 72.)
25         On January 30, 2020, the Court denied Plaintiff’s motion for reconsideration of the
26   Court’s December 2, 2019 order on Defendants’ motions to dismiss and anti-SLAPP
27   motions to strike, and the Court denied Plaintiff’s motion for entry of a partial final
28   judgment under Rule 54(b) or, in the alternative, for certification under 28 U.S.C. § 1292.

                                                  7
                                                                               3:19-cv-01185-H-BLM
 1   (Doc. No. 88 at 22.) In the order, the Court also granted Defendants Altamirano, Huffman,
 2   Kinney, and Turner’s motion to stay the action pending the appeal in Storix, Inc. v.
 3   Johnson, Case No. D075308. (Id.) Specifically, the Court stayed the action pending the
 4   appeal in Storix, Inc. v. Johnson, Case No. D075308 for six months from the date of the
 5   order, January 30, 2020.3 (Id.)
 6          On August 25, 2020, the Court granted Defendants Altamirano, Huffman, Kinney,
 7   and Turner’s motion for a six-month further stay of the action pending the appeal in Case
 8   No. D075308. (Doc. No. 97.) In the order, the Court also denied Plaintiff’s request that
 9   the motion and action be heard by a different judge. (Id. at 6-9.) On October 5, 2020, the
10   Court denied Plaintiff’s motion for reconsideration of the Court’s August 25, 2020 order.
11   (Doc. No. 103.)
12          On January 8, 2021, Defendants filed a notice of decision, attaching the California
13   Court of Appeal’s December 31, 2020 opinion that was issued in the consolidated appeals:
14   Storix, Inc. v. Johnson, Case No. D075308 and Johnson v. Huffman, Case No. D077096.
15   (Doc. No. 104.) On April 26, 2021, the Court issued a briefing schedule, requesting further
16   briefing from the parties on the effect, if any, of the California Court of Appeal’s December
17   31, 2020 opinion and April 22, 2021 remittitur on the Court’s stay of this action and the
18   Court’s December 2, 2019 order. (Doc. No. 107.)
19
20
     3
21           While this action was stayed, on July 16, 2020, Plaintiff filed a new complaint in federal court
     naming as defendants David Kinney, Richard Turner, Manuel Altamirano, David Huffman, David
22   Smiljkovich, Paul Tyrell, Sean Sullivan, Storix Inc., Judge Marilyn Huff, Judge Randa Trapp, Judge Kevin
     Enright, and Judge Katherine Bacal, and alleging claims for: (1) violation of civil rights pursuant to 42
23   U.S.C. § 1983; (2) conspiracy to interfere with civil rights under 42 U.S.C. § 1985(2); (3) neglect to
24   prevent conspiracy to interfere pursuant to 42 U.S.C. § 1986; and (4) common counts for failure to
     compensate for goods provided and money had and received. See Johnson v. Kinney, Case No. 20-cv-
25   1354-TWR-MSB, Docket Entry No. 1 (S.D. Cal., Jul. 16, 2020). On February 24, 2021, the court in
     Kinney dismissed Judge Huff with prejudice. Id., Docket Entry No. 44 at 80. The Court notes that
26   Plaintiff’s naming of this Judge as a defendant in Case No. 20-cv-1354 does not require recusal in this
     action. See United States v. Sutcliffe, 505 F.3d 944, 958 (9th Cir. 2007) (“‘A judge is not disqualified by
27   a litigant’s suit or threatened suit against h[er] . . . .’”); United States v. Hymes, 113 F. App’x 755, 757
28   (9th Cir. 2004) (“[T]he fact that Hymes had filed a lawsuit against the trial judge was not a sufficient basis
     for recusal.”).

                                                           8
                                                                                              3:19-cv-01185-H-BLM
 1                                            Discussion
 2   I.     The Court’s Stay of the Action
 3          On January 30, 2020, the Court granted a stay of the remaining claims in the present
 4   action pending the appeal in Storix, Inc. v. Johnson, Case No. D075308. (Doc. No. 88 at
 5   22.)   Defendants Altamirano, Turner, Kinney, and Huffman argue that because the
 6   California Court of Appeal has issued its remittitur, the consolidated state court action is
 7   now final and the purpose of the Court’s stay has been satisfied. (Doc. No. 108 at 3-4.)
 8   The Court agrees. Cf. Macedo v. Bosio, 86 Cal. App. 4th 1044, 1051 n.5 (2001) (“Our
 9   Supreme Court denied review on April 12, 1994, and our remittitur issued on May 11,
10   1994. Hence, under section 1049 of the Code of Civil Procedure, the judgment became
11   final as of that date.”); San Bernardino Cmty. Hosp. v. Meeks, 187 Cal. App. 3d 457, 464–
12   65 (1986) (“‘[W]hen an appeal is taken the action remains pending . . . until the appeal is
13   disposed of by the filing of the remittitur from the appellate court.’” (citations and footnote
14   omitted)). In light of this, the Court lifts the stay of the remaining claims in the present
15   action.
16   II.    The Parties’ Requests for Reconsideration of the Court’s December 2, 2019
17   Order
18          Now that the relevant state court judgment is final, both parties request that the Court
19   reconsider certain portions of its December 2, 2019 order. Specifically, Defendants
20   Altamirano, Turner, Kinney, and Huffman argue that the Court should reconsider its denial
21   of their motion to dismiss Plaintiff’s claims for breach of fiduciary duty and conversion on
22   the grounds that those claims are barred by res judicata. (Doc. No. 108 at 4-5; Doc. No.
23   111 at 2-7.) Plaintiff argues that the Court should reconsider and vacate its dismissal of
24   Plaintiff’s claims for malicious prosecution and indemnification. (Doc. No. 109 at 7-11;
25   Doc. No. 112 at 8-9.)
26          A.    Legal Standards for a Motion for Reconsideration
27          A district court has inherent jurisdiction to modify, alter, or revoke a prior order.
28   United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000). “Reconsideration [of a prior

                                                    9
                                                                                  3:19-cv-01185-H-BLM
 1   order] is appropriate if the district court (1) is presented with newly discovered evidence,
 2   (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an
 3   intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,
 4   1263 (9th Cir. 1993); see C.D. Cal. Civ. L.R. 7-18.
 5         Reconsideration should be used conservatively, because it is an “extraordinary
 6   remedy, to be used sparingly in the interests of finality and conservation of judicial
 7   resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003); see also Marlyn
 8   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)
 9   (“‘[A] motion for reconsideration should not be granted, absent highly unusual
10   circumstances . . . .’”). A motion for reconsideration may not be used to relitigate old
11   matters, or to raise arguments or present evidence for the first time that reasonably could
12   have been raised earlier in the litigation. Exxon Shipping Co. v. Baker, 554 U.S. 471, 486
13   n.5 (2008); see Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
14   2000) (“A [motion for reconsideration] may not be used to raise arguments or present
15   evidence for the first time when they could reasonably have been raised earlier in the
16   litigation.”). “A party seeking reconsideration must show more than a disagreement with
17   the Court’s decision.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131
18   (E.D. Cal. 2001); accord Huhmann v. FedEx Corp., No. 13-CV-00787-BAS NLS, 2015
19   WL 6128494, at *2 (S.D. Cal. Oct. 16, 2015).
20         B.     Legal Standards for a Rule 12(b)(6) Motion to Dismiss
21         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
22   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
23   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
24   646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure 8(a)(2) requires that
25   a pleading stating a claim for relief contain “a short and plain statement of the claim
26   showing that the pleader is entitled to relief.” The function of this pleading requirement is
27   to “give the defendant fair notice of what the . . . claim is and the grounds upon which it
28   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                   10
                                                                                 3:19-cv-01185-H-BLM
 1         A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough
 2   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
 3   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
 4   content that allows the court to draw the reasonable inference that the defendant is liable
 5   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading
 6   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
 7   action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint
 8   suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
 9   (quoting Twombly, 550 U.S. at 557). Accordingly, dismissal for failure to state a claim is
10   proper where the claim “lacks a cognizable legal theory or sufficient facts to support a
11   cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
12   (9th Cir. 2008).
13         In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
14   all facts alleged in the complaint, and draw all reasonable inferences in favor of the
15   claimant. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
16   938, 945 (9th Cir. 2014). But a court need not accept “legal conclusions” as true. Iqbal,
17   556 U.S. at 678. Further, it is improper for a court to assume the claimant “can prove facts
18   which it has not alleged or that the defendants have violated the . . . laws in ways that have
19   not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
20   Carpenters, 459 U.S. 519, 526 (1983).
21         In addition, a court may consider documents incorporated into the complaint by
22   reference and items that are proper subjects of judicial notice. See Coto Settlement v.
23   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). If the court dismisses a complaint for
24   failure to state a claim, it must then determine whether to grant leave to amend. See Doe
25   v. United States, 58 F.3d 494, 497 (9th Cir. 1995); see Telesaurus, 623 F.3d at 1003 (9th
26   Cir. 2010).
27   ///
28   ///

                                                   11
                                                                                 3:19-cv-01185-H-BLM
 1         C.     Plaintiff’s Claim for Breach of Fiduciary Duty
 2         In the complaint, Plaintiff alleges a cause of action for breach of fiduciary duty
 3   against Defendants Altamirano, Turner, Kinney, and Huffman. (Doc. No. 1, Compl. ¶¶
 4   44-48.) Plaintiff’s claim for breach of fiduciary duty is two-part. First, Plaintiff alleges
 5   that these defendants breached their fiduciary duty to Plaintiff by denying Plaintiff
 6   indemnification for his defense in Storix, Inc. v. Johnson, San Diego Superior Court Case
 7   No. 2015-00028262-CU-BT-CTL.              (Id. ¶ 45.)   Second, Plaintiff alleges that these
 8   defendants breached their fiduciary duty by using Storix profits that would have otherwise
 9   been owed to Plaintiff to defend against the claims in the state court derivative action,
10   Johnson v. Huffman, San Diego Superior Court Case No. 2015-00034545-CU-BT-CTL,
11   brought on Storix’s behalf. (Id. ¶ 46.)
12         In the December 2, 2019 order, the Court dismissed with prejudice Plaintiff’s claim
13   for breach of fiduciary duty to the extent it was based on his indemnification allegations,
14   but the Court declined to dismiss the remainder of Plaintiff’s claim for breach of fiduciary
15   duty. (Doc. No. 73 at 27-29, 40 & n.10.) Defendants Altamirano, Turner, Kinney, and
16   Huffman argue that the remainder of Plaintiff’s claim for breach of fiduciary duty is barred
17   by the doctrine of res judicata, and the Court should reconsider its December 2, 2019 order
18   now that the relevant state court judgment is final. (Doc. No. 108 at 4-5; Doc. No. 111 at
19   2-5; see also Doc. No. 30-1 at 8-9.)
20         In determining the preclusive effect of a prior state court judgment, federal courts
21   are required to apply the preclusion law of the state in which the judgment was rendered,
22   here California. See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984);
23   White v. City of Pasadena, 671 F.3d 918, 926 (9th Cir. 2012). Under California law, “[t]he
24   doctrine of res judicata precludes the relitigation of certain matters which have been
25   resolved in a prior proceeding under certain circumstances.” Brinton v. Bankers Pension
26   Servs., Inc., 76 Cal. App. 4th 550, 556 (1999); accord Rippon v. Bowen, 160 Cal. App. 4th
27   1308, 1318 (2008), as modified (Mar. 19, 2008). The rule is “is intended to preserve the
28   integrity of the judicial system, promote judicial economy, and protect litigants from

                                                    12
                                                                                3:19-cv-01185-H-BLM
 1   harassment by vexatious litigation.” Vandenberg v. Superior Court, 21 Cal. 4th 815, 829
 2   (1999); see also Bernhard v. Bank of Am. Nat. Tr. & Sav. Ass’n, 19 Cal. 2d 807, 811
 3   (1942) (“The rule is based upon the sound public policy of limiting litigation by preventing
 4   a party who has had one fair trial on an issue from again drawing it into controversy. The
 5   doctrine also serves to protect persons from being twice vexed for the same cause.”).
 6         Under California law, the doctrine of res judicata “has two aspects.” Brinton, 76
 7   Cal. App. 4th at 556; see DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 823 (2015).
 8   “Res judicata, or claim preclusion, prevents relitigation of the same cause of action in a
 9   second suit between the same parties or parties in privity with them. Collateral estoppel,
10   or issue preclusion, ‘precludes relitigation of issues argued and decided in prior
11   proceedings.’” Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888, 896 (2002). “Claim
12   preclusion arises if a second suit involves: (1) the same cause of action (2) between the
13   same parties (3) after a final judgment on the merits in the first suit.” DKN Holdings, 61
14   Cal. 4th at 824. “[I]ssue preclusion applies: (1) after final adjudication (2) of an identical
15   issue (3) actually litigated and necessarily decided in the first suit and (4) asserted against
16   one who was a party in the first suit or one in privity with that party.” Id. at 825. “‘Under
17   California law, . . . a judgment is not final for purposes of res judicata during the pendency
18   of and until the resolution of an appeal.’” Sosa, 437 F.3d at 928 (quoting Eichman v.
19   Fotomat Corp., 759 F.2d 1434, 1439 (9th Cir. 1985)); see Nathanson v. Hecker, 99 Cal.
20   App. 4th 1158, 1163 n.1 (2002).
21         In the December 2, 2019 order, the Court declined to dismiss the remainder of
22   Plaintiff’s claim for breach of fiduciary duty as barred by res judicata because the judgment
23   at issue was not final at that time under California law since it was pending on appeal.
24   (Doc. No. 73 at 29 (citing Sosa, 437 F.3d at 928; Nathanson, 99 Cal. App. 4th at 1163 n.1).)
25   Defendants Altamirano, Turner, Kinney, and Huffman argue that because the California
26   Court of Appeal’s April 22, 2021 remittitur rendered the judgment at issue final, the Court
27   should reconsider this portion of its December 2, 2019 order. (Doc. No. 108 at 4.) The
28   Court agrees with Defendants that the California Court of Appeal’s April 22, 2021

                                                   13
                                                                                  3:19-cv-01185-H-BLM
 1   remittitur rendered the judgment at issue final. See Macedo, 86 Cal. App. 4th at 1051 n.5
 2   (“Our Supreme Court denied review on April 12, 1994, and our remittitur issued on May
 3   11, 1994. Hence, under section 1049 of the Code of Civil Procedure, the judgment became
 4   final as of that date.”); San Bernardino Cmty. Hosp., 187 Cal. App. 3d at 464–65 (“‘[W]hen
 5   an appeal is taken the action remains pending . . . until the appeal is disposed of by the
 6   filing of the remittitur from the appellate court.’” (citations and footnote omitted)); see also
 7   Sosa, 437 F.3d at 928 (“The judgment in the Blanchard litigation is now final, because
 8   there has been a decision on appeal as well as denial of review by the California Supreme
 9   Court.”). In light of this, reconsideration of this aspect of the Court’s December 2, 2019
10   order is appropriate.4
11          In the complaint in this action, Plaintiff alleges that the defendants at issue breached
12   their fiduciary duty by using Storix profits that would have otherwise been owed to Plaintiff
13   to defend against the claims that were brought against them in the state court action. (Doc.
14   No. 1, Compl. ¶ 46.) In the consolidated state court action, Plaintiff along with Robin Sassi
15   brought a derivative complaint against Defendants Altamirano, Turner, Kinney, and
16   Huffman alleging a claim for breach of fiduciary duty, and Plaintiff brought a cross-claim
17   against those same defendants alleging a claim for breach of fiduciary duty. (Doc. No. 34-
18   2, RJN Ex. 13 ¶¶ 58-68, Ex. 14 ¶¶ 39-46.) As part of his claim for breach of fiduciary duty
19   in the state court action, Plaintiff contended that these defendants improperly advanced
20   defense fees and costs to themselves in the derivative action. (See Doc. No. 34-4, RJN Ex.
21   20 at 3.) The state court rejected this contention in a written order. (Id.) The state court
22   subsequently entered a judgment against Plaintiff and in favor of these defendants on
23   Plaintiff’s and Sassi’s derivative claim for breach of fiduciary duty and Plaintiff’s cross-
24   claim for breach of fiduciary duty. (Doc. No. 34-4, RJN Ex. 22 at 6-8.)
25
26
     4
             Indeed, in the December 2, 2019 order, the Court stated: “The Court’s denial of Defendants’
27   motion to dismiss Plaintiff’s claim for breach of fiduciary duty as barred by res judicata is without
28   prejudice to Defendants raising their res judicata defense at a later stage in the proceedings once the state
     court judgment has become final.” (Doc. No. 73 at 29 n.7.)

                                                          14
                                                                                             3:19-cv-01185-H-BLM
 1         After comparing the claims in the state court action with the claim in this action,
 2   Defendants Altamirano, Turner, Kinney, and Huffman have satisfied the three elements
 3   required for the application of claim preclusion under California law. The state court action
 4   at issue concluded with a final judgment on the merits that has been affirmed on appeal
 5   and with the remittitur issued. (Doc. No. 34-4, RJN Ex. 20 at 3; Doc. No. 34-4, RJN Ex.
 6   22; Doc. No. 104 at 3, 47.) The prior action involved the same parties as the present action:
 7   Plaintiff and Defendants Altamirano, Turner, Kinney, and Huffman. (See id.) And the
 8   prior action involved the same claim as the present action, a claim for breach of fiduciary
 9   duty based on these defendants’ allegedly improper use of Storix funds to defend
10   themselves in the state court action. (Compare Doc. No. 34-2, RJN Ex. 13 ¶¶ 58-68, Ex.
11   14 ¶¶ 39-46; Doc. No. 34-4, RJN Ex. 20 at 3 with Doc. No. 1, Compl. ¶ 46.) As such,
12   Defendants Altamirano, Turner, Kinney, and Huffman have established that the remainder
13   of Plaintiff’s claim for breach of fiduciary duty is barred by res judicata. See DKN
14   Holdings, 61 Cal. 4th at 824. Thus, the Court reconsiders its December 2, 2019 order and
15   dismisses Plaintiff’s claim for breach of fiduciary duty with prejudice.
16         D.      Plaintiff’s Claim for Conversion
17         In the complaint, Plaintiff alleges a cause of action for conversion against
18   Defendants Altamirano, Turner, Kinney, and Huffman. (Doc. No. 1, Compl. ¶¶ 49-53.) In
19   the Court’s December 2, 2019 order, the Court declined to dismiss Plaintiff’s claim for
20   conversion on the grounds that the claim is barred by res judicata. (Doc. No. 74 at 32.)
21   The Court explained that Plaintiff’s claim for conversion was not barred by res judicata
22   because the judgment at issue was not final under California law at that time since it was
23   still pending on appeal. (Id. (citing Sosa, 437 F.3d at 928; Nathanson, 99 Cal. App. 4th at
24   1163 n.1).)
25         Defendants Altamirano, Turner, Kinney, and Huffman argue that because the
26   California Court of Appeal’s April 22, 2021 remittitur rendered the relevant state court
27   judgment final, the Court should now reconsider this portion of its December 2, 2019 order.
28   (Doc. No. 108 at 4-5; Doc. No. 111 at 5-7.) The Court agrees with Defendants that the

                                                  15
                                                                                3:19-cv-01185-H-BLM
 1   California Court of Appeal’s April 22, 2021 remittitur rendered the judgment at issue final.
 2   See Macedo, 86 Cal. App. 4th at 1051 n.5; San Bernardino Cmty. Hosp., 187 Cal. App. 3d
 3   at 464–65; Sosa, 437 F.3d at 928. In light of this, reconsideration of this aspect of the
 4   Court’s December 2, 2019 order is appropriate.
 5         Defendants Altamirano, Turner, Kinney, and Huffman argue that Plaintiff’s claim
 6   for conversion is barred by res judicata in light of the judgment that was entered in the
 7   consolidated state court action, which included Plaintiff’s and Sassi’s derivative action,
 8   Case No. 37-2015-34545-CU-BT-CTL. (Doc. No. 111 at 5-7; see also Doc. No. 66 at 3-
 9   8.) In the derivative action, Plaintiff along with Robin Sassi alleged against Defendants
10   Altamirano, Turner, Kinney, and Huffman, among other claims, a claim for accounting.
11   (Doc. No. 28-3, Ex. 4 ¶¶ 163-67.) Under California law, “[a]n action for an accounting
12   has two elements: (1) ‘that a relationship exists between the plaintiff and defendant that
13   requires an accounting’ and (2) ‘that some balance is due the plaintiff that can only be
14   ascertained by an accounting.’” Sass v. Cohen, 10 Cal. 5th 861, 869 (2020). “The right to
15   an accounting can arise from the possession by the defendant of money or property which,
16   because of the defendant’s relationship with the plaintiff, the defendant is obliged to
17   surrender.” Teselle v. McLoughlin, 173 Cal. App. 4th 156, 179–80 (2009).
18         To support this accounting claim, Plaintiff along with co-plaintiff Robin Sassi
19   alleged: “Defendants are solely in absolute possession and control of Storix’[s] financial
20   documents, and have refused to provide those documents after numerous reasonable
21   requests by Plaintiffs therefor, instead providing only portions and summaries of the
22   information contained in those documents at their sole discretion.” (Doc. No. 34-3, RJN
23   Ex. 15 ¶ 164.) Plaintiff and Sassi further alleged Defendants “engaged in self-dealing and
24   corporate waste as described above, misappropriating funds that belonged to Storix and its
25   shareholders, and have willfully acted to conceal such facts.” (Id. ¶ 165.) As part of this
26   claim, Plaintiff and Sassi sought a determination of “[t]he amount of money due from
27   Defendants to Plaintiffs.” (Id. ¶ 166.) In addition, in the prayer for relief, Plaintiff and
28   Sassi requested, among other things: “an accounting between Plaintiffs and Defendants;”

                                                  16
                                                                               3:19-cv-01185-H-BLM
 1   and “[f]or payment to Storix, to be distributed to its innocent shareholders, of the amount
 2   due from Defendants as a result of the account and interest on that amount from and after
 3   they took majority control of Storix in September 2011.” (Id. at 44.)
 4         In comparison, in the present action, Plaintiff alleges a claim for conversion against
 5   these same defendants.      (Doc. No. 1, Compl. ¶¶ 49-53.)           Under California law,
 6   “[c]onversion is the wrongful exercise of dominion over the property of another. The
 7   elements of a conversion claim are: (1) the plaintiff’s ownership or right to possession of
 8   the property; (2) the defendant’s conversion by a wrongful act or disposition of property
 9   rights; and (3) damages.” Welco Elecs., Inc. v. Mora, 223 Cal. App. 4th 202, 208 (2014)
10   (internal quotation marks omitted); accord Los Angeles Fed. Credit Union v. Madatyan,
11   209 Cal. App. 4th 1383, 1387 (2012).
12         To support this claim for conversion, Plaintiff alleges: “In December 2018, Johnson
13   obtained information showing that Partner-Defendants converted almost half a million
14   dollars of Storix’s profits earned when Johnson was a sole shareholder to their personal
15   equity accounts. While Johnson was on medical leave in 2011-2013, Partner-Defendants
16   changed the company’s accounting method, amended tax filings, and thereafter directed
17   Attorney-Defendants to prevent Johnson from accessing financial records which would
18   have raised his suspicions and provided a reasonable opportunity for Johnson to discovery
19   this fact earlier.” (Doc. No. 1, Compl. ¶ 30.) Plaintiff further alleges: “Johnson was owed
20   all undistributed profits of Storix earned prior to Partner-Defendants became shareholders,
21   and such money is personal property of Johnson.            Partner-Defendants substantially
22   interfered with Johnson’s property by knowingly and intentionally taking possession of the
23   money Johnson was entitled to preventing Johnson’s access to the money or records
24   pertaining to it, using the money for their personal benefit, and refusing to return Johnson’s
25   money after he discovered the conversion and demanded it be returned to him.” (Id. ¶ 50.)
26   Plaintiff alleges that he “was harmed by the conversion of $475,560 owed to him.” (Id. ¶
27   52.) Further, in the prayer for relief, Plaintiff requests: “the recovery of Storix’s earnings
28   owed to Johnson;” and “an account between Johnson and defendants to include records of

                                                   17
                                                                                 3:19-cv-01185-H-BLM
 1   Storix under the control of defendants.” (Id. ¶¶ 74, 79.)
 2         A comparison of Plaintiff’s claim for conversion in this action with Plaintiff’s and
 3   Sassi’s claim for an accounting in the state court action shows that Defendants Altamirano,
 4   Turner, Kinney, and Huffman have satisfied the three elements required for the application
 5   of claim preclusion under California law. The state court action at issue concluded with a
 6   final judgment on the merits that has been affirmed on appeal and with the remittitur issued.
 7   (Doc. No. 34-4, RJN Exs. 20, 22; Doc. No. 104 at 3, 47.) The prior action involved the
 8   same parties as the present action: Plaintiff and Defendants Altamirano, Turner, Kinney,
 9   and Huffman. (See id.)
10         Finally, although a claim for conversion and a claim for an accounting are
11   technically two different legal theories, under California’s “primary right” doctrine,
12   Plaintiff’s claim for conversion in this action and Plaintiff’s and Sassi’s claim for an
13   accounting in the state court action are the same cause of action. Under California law,
14   “[c]auses of action are considered the same if based on the same primary right.” Hi-Desert
15   Med. Ctr. v. Douglas, 239 Cal. App. 4th 717, 733 (2015), as modified (Sept. 15, 2015).
16         The California Supreme Court has explained: “‘In California the phrase “cause of
17   action” is often used indiscriminately . . . to mean counts which state [according to different
18   legal theories] the same cause of action . . . .’ But for purposes of applying the doctrine of
19   res judicata, the phrase ‘cause of action’ has a more precise meaning: The cause of action
20   is the right to obtain redress for a harm suffered, regardless of the specific remedy sought
21   or the legal theory (common law or statutory) advanced.” Boeken v. Philip Morris USA,
22   Inc., 48 Cal. 4th 788, 798 (2010). “Thus, under the primary rights theory, the determinative
23   factor is the harm suffered.       When two actions involving the same parties seek
24   compensation for the same harm, they generally involve the same primary right.” Id.
25         “In short, under California law, the significant factor guiding the application of the
26   doctrine is whether the ‘cause of action’ is for invasion of a single primary right; whether
27   the same facts are involved in both suits is not conclusive.” Franceschi v. Franchise Tax
28   Bd., 1 Cal. App. 5th 247, 258 (2016). “The doctrine not only precludes relitigation of

                                                   18
                                                                                  3:19-cv-01185-H-BLM
 1   claims resolved in a prior action, but it also precludes litigation of claims that could have
 2   been brought in the prior action but were not.” Id. (“‘The law abhors a multiplicity of
 3   actions . . . .’”); see also Mycogen Corp. v. Monsanto Co., 28 Cal.4th 888, 897 (2002)
 4   (“‘Res judicata precludes piecemeal litigation by splitting a single cause of action or
 5   relitigation of the same cause of action on a different legal theory or for different relief.’”).
 6         The primary rights doctrine was explained by the California Court of Appeal in Hi-
 7   Desert Medical Center v. Douglas using the California Supreme Court’s decision in
 8   Boeken v. Philip Morris USA, Inc. and an example of the doctrine:
 9               Boeken is instructive. In that case, the plaintiff brought a loss of
           consortium action against a cigarette manufacturer after her husband was
10
           diagnosed with lung cancer. She sought compensation for the loss of her
11         husband’s companionship and affection. About four months after filing that
           action, she dismissed it with prejudice.
12
                  A year after the dismissal of her loss of consortium action, the
13
           plaintiff’s husband died from the effects of lung cancer. She then filed a
14         wrongful death action against the cigarette manufacturer, again seeking
           compensation for the loss of her husband’s companionship. The cigarette
15
           manufacturer demurred on the grounds that the plaintiff’s claim was barred
16         by the doctrine of res judicata; the trial court sustained the demurrer without
           leave to amend, and the Court of Appeal affirmed.
17
                 Applying the primary rights theory, the Supreme Court affirmed the
18         judgment of the Court of Appeal. The Supreme Court reasoned that the
19         primary right at issue in both actions, namely “the right not to be permanently
           and wrongfully deprived of spousal companionship and affection,” was the
20         same.
21   Hi-Desert Med. Ctr., 239 Cal. App. 4th at 733–34 (citations omitted).
22         Under the primary rights doctrine, Plaintiff’s claim for conversion in this action and
23   Plaintiff’s and Sassi’s claim for an accounting in the state court action are the same cause
24   of action because they both involve the same harm. Both claims alleged that Defendants
25   Altamirano, Turner, Kinney, and Huffman harmed Plaintiff by purportedly concealing
26   certain Storix records and misappropriating certain funds that were owed to Plaintiff as a
27   shareholder of Storix. (See Doc. No. 1, Compl. ¶¶ 30, 50, 52; Doc. No. 28-3, Ex. 4 ¶¶ 164-
28   66, p.44.) Because the two claims seek compensation for the same harm, they both involve

                                                    19
                                                                                   3:19-cv-01185-H-BLM
 1   the same primary right. See Boeken, 48 Cal. 4th at 798.
 2          Plaintiff argues that his conversion claim is not barred by the res judicata because he
 3   did not discover the alleged conversion until after the state court trial and his conversion
 4   claim is purportedly based on different operative facts and evidence. (Doc. No. 109 at 5;
 5   Doc. No. 112 at 4.) But even assuming this is true, Plaintiff’s conversion claim is barred
 6   by res judicata under California law because it still alleges the same harm as Plaintiff’s and
 7   Sassi’s accounting claim in the prior state court action. The Ninth Circuit has explained:
 8   “‘[I]f two actions involve the same injury to the plaintiff and the same wrong by the
 9   defendant then the same primary right is at stake even if in the second suit the plaintiff
10   pleads different theories of recovery, seeks different forms of relief and/or adds new facts
11   supporting recovery.’” Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1233 (9th Cir.
12   2014) (quoting Eichman v. Fotomat Corp., 147 Cal. App. 3d 1170, 1174 (1983)); see also
13   Hi-Desert Med. Ctr., 239 Cal. App. 4th at 734 (“The fact that the [plaintiff] may be
14   pursuing or adding a different remedy for the same injury does not create a new primary
15   right.”).
16          In sum, Defendants Altamirano, Turner, Kinney, Huffman have established that
17   Plaintiff’s claim for conversion is barred by res judicata. See DKN Holdings, 61 Cal. 4th
18   at 824. Thus, the Court reconsiders its December 2, 2019 order and dismisses Plaintiff’s
19   claim for conversion with prejudice.5
20          E.      Plaintiff’s Claim for Malicious Prosecution
21          In the complaint, Plaintiff alleged a cause of action for malicious prosecution against
22   Defendants Altamirano, Turner, Kinney, Huffman, Tyrell, and Sullivan. (Doc. No. 1,
23   Compl. ¶¶ 37-43.) In the December 2, 2019 order, the Court dismissed Plaintiff’s claim
24   for malicious prosecution with prejudice. (Doc. No. 73 at 8-13.) The Court explained that
25
26   5
             In their supplement briefing, the parties also address whether collateral estoppel prevents Plaintiff
     from rebutting Defendants’ assertion that Plaintiff’s conversion claim is barred by the applicable statute
27   of limitations. (Doc. No. 109 at 4; Doc. No. 111 at 6-7; Doc. No. 112 at 8.) Because the Court dismisses
28   Plaintiff’s claim for conversion with prejudice as barred by claim preclusion, the Court declines to
     consider this additional basis for dismissal of the claim.

                                                          20
                                                                                             3:19-cv-01185-H-BLM
 1   Plaintiff’s claim for malicious prosecution failed as a matter because Plaintiff could not
 2   satisfy the essential element of a “favorable termination” to support the claim since a
 3   judgment was entered against him on Storix’s claim for breach of fiduciary duty in the
 4   relevant state court action. (Id. at 12-13 (citing Lane v. Bell, 20 Cal. App. 5th 61, 76
 5   (2018); Crowley v. Katleman, 8 Cal. 4th 666, 686 (1994)).)
 6         Plaintiff argues that the Court should reconsider its dismissal of his malicious
 7   prosecution claim in light of the California Court of Appeal’s December 31, 2020 opinion.
 8   (Doc. No. 109 at 8-9; Doc. No. 112 at 8-9.) Plaintiff argues that the Court’s dismissal of
 9   his malicious prosecution claim was improper because the claim was directed only to one
10   of Storix’s two separate and distinct claims for breach of fiduciary duty, and he prevailed
11   on that one claim in accordance with the “severability” rule. (Doc. No. 109 at 9.) But a
12   review of the California Court of Appeal’s opinion show that it actually reinforces the
13   Court’s dismissal of Plaintiff’s claim for malicious prosecution with prejudice.
14         In California, a claim for malicious prosecution “consists of three elements. The
15   underlying action must have been: (i) initiated or maintained by, or at the direction of, the
16   defendant, and pursued to a legal termination in favor of the malicious prosecution
17   plaintiff; (ii) initiated or maintained without probable cause; and (iii) initiated or
18   maintained with malice.” Parrish v. Latham & Watkins, 3 Cal. 5th 767, 775 (2017). The
19   California Supreme Court has noted that “[m]alicious prosecution actions have
20   traditionally been disfavored as potentially chilling the right to pursue legal redress and
21   report crime.” Siebel v. Mittlesteadt, 41 Cal. 4th 735, 740 (2007); accord Sheldon Appel
22   Co. v. Albert & Oliker, 47 Cal. 3d 863, 872 (1989).
23         “‘Favorable termination . . . is an essential element of the tort of malicious
24   prosecution, and it is strictly enforced.’” Lane v. Bell, 20 Cal. App. 5th 61, 68 (2018),
25   review denied (Apr. 18, 2018); see also Siebel, 41 Cal. 4th at 741 (“‘[I]t is hornbook law
26   that the plaintiff in a malicious prosecution action must plead and prove that the prior
27   judicial proceeding of which he complains terminated in his favor.’” (quoting Casa
28   Herrera, Inc. v. Beydoun, 32 Cal. 4th 336, 341 (2004))). In determining whether a party

                                                  21
                                                                                3:19-cv-01185-H-BLM
 1   has received a favorable termination, a court should consider “the judgment as a whole in
 2   the prior action.” Siebel, 41 Cal. 4th at 741 (internal quotation marks omitted) (quoting
 3   Casa Herrera, 32 Cal. 4th at 341). The California Supreme Court has clarified that in order
 4   for this element to be satisfied “‘there must first be a favorable termination of the entire
 5   action.’” Crowley v. Katleman, 8 Cal. 4th 666, 686 (1994) (emphasis in original).
 6         The judicially noticeable state court documents show that in Storix, Inc. v. Johnson,
 7   San Diego Superior Court Case No. 2015-00028262-CU-BT-CTL, Storix asserted a single
 8   cause of action for breach of fiduciary duty against Johnson. (Doc. No. 34-2, RJN Exs. 8,
 9   9, 11.) Following a jury trial, the jury returned a verdict finding that “Anthony Johnson
10   breach[ed] his duty of loyalty by knowingly acting against Storix, Inc.’s interests while
11   serving on the Board of Directors of Storix, Inc.” (Doc. No. 34-4, RJN Ex. 17 at 1.) In
12   addition, the jury awarded Storix $3,739.14 “as a result of Anthony Johnson’s acts or
13   conduct in breach of a fiduciary duty or duties owed to Storix, Inc.” (Id. at 2.) On
14   September 12, 2018, the state court entered judgment in the consolidated action that
15   included Case No. 2015-00028262-CU-BT-CTL. (Doc. No. 34-4, RJN Ex. 22.) In the
16   judgment, the state court entered judgment “[i]n favor of plaintiff Storix., Inc. and against
17   Defendant Anthony Johnson on Storix Inc.’s complaint for breach of fiduciary duty.” (Id.
18   at 8.) That judgment was affirmed by the California Court of Appeal on December 31,
19   2020. (Doc. No. 104 at 3, 47.)
20         A review of the state court judgment in the prior action shows that a judgment was
21   entered against Plaintiff on Storix’s claim for breach of fiduciary duty. Indeed, in his
22   briefing, Plaintiff concedes that he “didn’t succeed in defending the ‘entire action.’” (Doc.
23   No. 109 at 11.) As such, Plaintiff cannot plausibly allege a favorable termination of the
24   entire underlying action in his favor. The prior action concluded with a judgment against
25   him. Thus, Plaintiff’s claim for malicious prosecution fails as a matter of law, and the
26   Court’s dismissal of the claim with prejudice remains proper. See Crowley, 8 Cal. 4th at
27   686; Lane, 20 Cal. App. 5th at 76.
28         The California Court of Appeal’s December 31, 2020 reinforces that conclusion.

                                                  22
                                                                                3:19-cv-01185-H-BLM
 1   Prior to filing the present action in federal court, Johnson filed a complaint in state court
 2   against Defendants Huffman, Altamirano, Turner, and Kinney alleging, among other
 3   claims, a claim for malicious prosecution premised on Storix’s claim for breach of
 4   fiduciary duty that was asserted against him in San Diego Superior Court Case No. 2015-
 5   00028262-CU-BT-CTL. (Doc. No. 104 at 3, 41–42.) The named defendants responded to
 6   the complaint by filing an anti-SLAPP motion challenging the claims. (Id.) Johnson
 7   responded by voluntarily dismissing the action without prejudice. (Id.) The defendants in
 8   that action then filed a costs memorandum and a motion for attorney fees seeking fees
 9   permitted by the anti-SLAPP statute. (Id.) The state court judge awarded the defendants
10   $2,364.45 in costs and $12,237.50 in attorney fees. (Id.) Plaintiff appealed this order to
11   the California Court of Appeal. See Johnson v. Huffman, Case No. D077096 (Cal. App.,
12   filed Jan. 15, 2020) (docket).
13         The California Court of Appeal affirmed the order. (Doc. No. 104 at 3, 47.) In
14   affirming the order, the California Court of Appeal revaluated the merits of Plaintiff’s
15   claim for malicious prosecution, and the California Court of Appeal concluded that
16   Plaintiff’s claim for malicious prosecution failed as a matter of law and explained:
17         [Johnson] argues that because the jury rejected Storix’s $1.2 million “unfair
           head start” claim and awarded Storix only $3,739.14 for lost employee
18
           productivity on their breach of fiduciary duty cause of action, we should sever
19         the employee-productivity claim from the unrelated “unfair head start” claim
           and declare he prevailed.
20
                 The argument is unavailing because Storix’s breach of fiduciary duty
21
           claim is not severable. The fact Storix’s claim for unfair head-start damages
22         terminated in Johnson’s favor is insufficient to establish Johnson prevailed
           against Storix. (Staffpro, supra, 136 Cal. App. 4th at p. 1405 [“[S]everability
23
           analysis is improper in determining whether a malicious prosecution plaintiff
24         has demonstrated favorable termination of an underlying lawsuit.”].)
25               Because the entire Storix action was not terminated in Johnson’s favor,
           he cannot establish the essential element of favorable termination and his
26         malicious prosecution claim fails. (Lane, supra, 20 Cal. App. 5th at pp. 66,
27         76 [malicious prosecution plaintiffs could not establish the essential element
           of favorable termination because the entire underlying action was not
28         terminated in their favor].)

                                                  23
                                                                                3:19-cv-01185-H-BLM
 1   (Id. at 44.) Thus, the California Court of Appeal held, for the same reason that this Court
 2   did, that Plaintiff’s claim for malicious prosecution fails as a matter of law because Plaintiff
 3   cannot establish the essential element of favorable termination since the entire underlying
 4   action was not terminated in his favor. In addition, the California Court of Appeal
 5   expressly rejected Plaintiff’s assertion that Storix’s breach of fiduciary duty claim is
 6   severable. (See id. (citing Staffpro, Inc. v. Elite Show Servs., Inc., 136 Cal. App. 4th 1392,
 7   1405 (2006)).) As such, the Court’s dismissal of Plaintiff’s claim for malicious prosecution
 8   with prejudice remains proper.
 9         Moreover, the Court notes that the California Court of Appeal’s December 31, 2020
10   opinion actually provides an additional basis for dismissal of Plaintiff’s claim for malicious
11   prosecution with prejudice. Because the California Court of Appeal evaluated the merits
12   of an identical claim for malicious prosecution that was between Plaintiff and Defendants
13   Altamirano, Turner, Kinney, and Huffman, (see Doc. No. 104 at 43-44), and that decision
14   is now final pursuant to the California Court of Appeal’s April 22, 2021 remittur, Plaintiff’s
15   claim for malicious prosecution also fails as a matter of law because it is now barred by res
16   judicata. See, e.g., Finander v. Eskanos & Adler, 255 F. App’x 192, 192 (9th Cir. 2007)
17   (“The district court properly dismissed the Finanders’ action on the basis of res judicata
18   because it involved the same claims and parties as a prior state court action that was
19   dismissed on the merits under the California Strategic Lawsuit Against Public Participation
20   (SLAPP) laws.”); Chase v. Cty. of San Bernardino, No. EDCV 12-1082 (OPX), 2012 WL
21   12850677, at *5–7 (C.D. Cal. Nov. 6, 2012), aff’d, 593 F. App’x 678 (9th Cir. 2015)
22   (finding claims barred by res judicata in light of California Court of Appeal’s examination
23   of the merits of the claims under California’s anti-SLAPP statute).
24         F.     Plaintiff’s Claims for Indemnification and Breach of Fiduciary Duty Based on
25   Indemnification
26         In the complaint, Plaintiff alleged a cause of action for indemnification against
27   Defendants Storix, Altamirano, Turner, Kinney, and Huffman. (Doc. No. 1, Compl. ¶¶ 68-
28   71.) Plaintiff also alleged a cause of action for breach of fiduciary duty against Defendants

                                                    24
                                                                                  3:19-cv-01185-H-BLM
 1   Altamirano, Turner, Kinney, and Huffman that was in part based on allegations that these
 2   defendants breached their fiduciary duty to Plaintiff by denying Plaintiff indemnification
 3   for his defense in Storix, Inc. v. Johnson, San Diego Superior Court Case No. 2015-
 4   00028262-CU-BT-CTL. (Doc. No. 1, Compl. ¶¶ 44-48.) In the December 2, 2019 order,
 5   the Court dismissed with prejudice Plaintiff’s claim for indemnification and Plaintiff’s
 6   claim for breach of fiduciary duty to the extent it is based on Plaintiff’s indemnification
 7   allegations. (Doc. No. 73 at 13-15, 27, 40 & n.10.) The Court explained that because
 8   Plaintiff cannot satisfy the favorable termination element of his malicious prosecution
 9   claim as a matter of law, his claim for indemnification and his claim for breach of fiduciary
10   duty based on indemnification are also defective as a matter of law. (Id. at 14-15, 27 (citing
11   Dalany, 42 Cal. App. 4th at 830)).
12         Plaintiff argues that the Court should reconsider its dismissal of these claims for
13   indemnification because he was not required to show that he prevailed as to every distinct
14   claim in the underlying action in order to be entitled to indemnification. (Doc. No. 109 at
15   10-11; Doc. No. 112 at 9.) The Court rejects this argument.
16         The California Court of Appeal has explained that in order for a plaintiff to recover
17   indemnification under California Corporations Code § 317(d), the plaintiff “must make
18   the same showing of a prior favorable termination required to maintain a malicious
19   prosecution action.”    Dalany, 42 Cal. App. 4th at 830.         In order for the favorable
20   termination element to be satisfied “‘there must first be a favorable termination of the entire
21   action.’” Crowley, 8 Cal. 4th at 686 (emphasis in original).
22         A review of the state court judgment in the prior action shows that a judgment was
23   entered against Plaintiff on Storix’s claim for breach of fiduciary duty. (Doc. No. 34-4,
24   RJN Ex. 22 at 8; see also Doc. No. 34-4, RJN Ex. 17; Doc. No. 104 at 3, 47.) Indeed, in
25   his briefing, Plaintiff concedes that he “didn’t succeed in defending the ‘entire action.’”
26   (Doc. No. 109 at 11.) As such, Plaintiff cannot plausibly allege a favorable termination of
27   the entire underlying action in his favor. Further, the California Court of Appeal in its
28   December 31, 2020 opinion agreed with this Court that Plaintiff cannot satisfy the

                                                   25
                                                                                  3:19-cv-01185-H-BLM
 1   favorable termination element of his malicious prosecution claim as a matter of law since
 2   the entire underlying action was not terminated in his favor. (See Doc. No. 104 at 44.) As
 3   such, the California Court of Appeal’s decision reinforces the conclusion that Plaintiff’s
 4   claim for indemnification is also defective as a matter of law. See Dalany, 42 Cal. App.
 5   4th at 830 (affirming summary judgment of the plaintiff’s claim for malicious prosecution
 6   and indemnification because the plaintiff could not establish the element of favorable
 7   termination).    Thus, the Court’s dismissal with prejudice of Plaintiff’s claim for
 8   indemnification and Plaintiff’s claim for breach of fiduciary duty to the extent it is based
 9   on indemnification remains proper.
10                                           Conclusion
11         For the reasons set forth above, the Court lifts the stay of the remaining claims in the
12   action. In addition, the Court reconsiders its December 2, 2019 order, and the Court
13   dismisses Plaintiff’s claims for breach of fiduciary duty and conversion with prejudice. All
14   of Plaintiff’s claims in this action have now been dismissed with prejudice. As such, the
15   Court orders the clerk to enter a judgment against Plaintiff and in favor of Defendants and
16   to close the case.
17         IT IS SO ORDERED.
18   DATED: June 7, 2021
19
                                                   MARILYN L. HUFF, District Judge
20                                                 UNITED STATES DISTRICT COURT
21
22
23
24
25
26
27
28

                                                  26
                                                                                 3:19-cv-01185-H-BLM
